department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp preno-105361-02 uilc 6050i internal_revenue_service national_office chief_counsel_advice memorandum for anti-money laundering specialist sb_se compliance from pamela w fuller senior technician reviewer cc pa apjp subject requirement to issue information returns under sec_6050i this chief_counsel_advice addresses how sec_6050i of the internal_revenue_code code applies to retail and wholesale scenarios in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent scenario a retail auto auction sells a vehicle to customer b the vehicle has a selling_price of dollar_figure customer b indicates he will pay in cash currency to settle the transaction when the sales manager is gathering information necessary to complete form_8300 customer b decides to change the form of payment from currency to money orders he takes back the currency and provide sec_50 money orders each with a face value of dollar_figure as full payment for the vehicle scenario same as scenario except the business is a wholesale auto auction law and analysis sec_6050i of the code provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 is the form required to comply with this provision according to sec_6050i of the code every person required to make a return under subsection a shall furnish to each person whose name is required to be set forth in such return a written_statement that shall be furnished to the person on or before january of the year following the calendar_year for which the return under subsection a was required to be made sec_1_6050i-1 and of the income_tax regulations regulations describes cash as a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or received in any transaction in which the recipient knows that such instrument is being used in an attempt to avoid the reporting of the transaction under sec_6050i and this section sec_1_6050i-1 defines a designated reporting transaction as a retail_sale of a consumer durable a collectible or a travel or entertainment activity a consumer durable means an item of tangible_personal_property of a type that is suitable under ordinary usage for personal consumption or use that can reasonably be expected to be useful for at least year under ordinary usage and that has a sales_price of more than dollar_figure see sec_1_6050i-1 sec_1_6050i-1 of the regulations states that a report required by paragraph a must be made on form_8300 in addition any person required to make an information_return under this section must furnish a single annual written_statement to each person whose name is set forth in a return filed with the service see sec_1_6050i-1 scenario in scenario customer b uses money orders in the amount of dollar_figure to purchase an automobile from a retail auto auction the customer provide sec_50 money orders each with a face value of dollar_figure as stated above sec_1 6050i- c ii b defines cash as a money order having a face_amount of not more than dollar_figure received in a designated reporting transaction none of the individual money orders in this scenario exceeds a face value of dollar_figure thus the money orders fall within the definition of cash the auto auction retailer received cash in the amount of dollar_figure during one transaction as a result this transaction falls within the parameters of sec_6050i therefore the auto auction retailer must file form_8300 with the service and furnish a statement to customer b scenario in scenario customer b indicates that he will purchase an automobile with cash however customer b uses money orders in the amount of dollar_figure to purchase an automobile from the wholesale auto auction as stated above sec_1 6050i- c ii b defines cash as a money order having a face_amount of not more than dollar_figure received in a designated reporting transaction a designated reporting transaction is a retail_sale of a consumer durable a collectible or a travel or entertainment activity sec_1_6050i-1 a wholesale sale is not a retail_sale therefore a wholesale sale paid for with money orders is not a designated reporting transaction accordingly the wholesale auto auction is not required to file form_8300 though the wholesale auto auction is not required to file form_8300 the auction may voluntarily file the form if the transaction is suspicious a suspicious transaction is a transaction in which it appears that a person is attempting to cause form_8300 not to be filed or to file a false or incomplete form or there is an indication of illegal activity if in light of the facts and circumstances the salesperson determines the switch from cash to money orders is a suspicious transaction then the wholesale auto auction may file form_8300 see publication reporting cash payments of over dollar_figure received in a trade_or_business however because of the voluntary nature of the filing sec_6050i does not require the wholesale auto auction to furnish a statement to customer b if you have any questions please contact
